DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: claims 1-4 in the reply filed on 04/29/2022 is acknowledged.  The traversal is on the ground(s) that Groups I-III should be characterized as subcombinations usable together.  This is not found persuasive because the independent and distinct standard for restriction is not being used; since the application was filed under 35 U.S.C. 371, the unity of invention standard applies, therefore the argument regarding subcombinations usable together does not apply to the unity of invention standard (MPEP 1893.03(d)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/29/2022.
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 04/29/2022. Claims 5-6 are amended. Claim 10 is cancelled. Claims 1-9 are currently pending, with claims 5-9 withdrawn from consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soltesz (US 2006/0135947 A1).
	Regarding claim 1, Soltesz discloses (paras. [0071]-[0084] and [0092]-[0094]; fig. 25A) an occluding stent (occlusal stent 46; fig. 25A), comprising a distal flange occluding body (shoulder 402, paras. [0083] and [0094]; fig. 25A), a proximal flange occluding body (shoulder 402’, paras. [0092]-[0093]; fig. 25A), and a connection portion (channel 409, para. [0094]; fig. 25A).
	Regarding claim 2, Soltesz discloses the device of claim 1. Soltesz further discloses wherein the distal flange occluding body is umbrella-shaped, mushroom cap-shaped, cup-shaped, disc-shaped, bowl- shaped (shoulder 402 is at least bowl-shaped, since shoulder 402 is concave inward and applicant defines the shape of a bowl as being concave inward, para. [0123] of published application, fig. 25A of Soltesz), hemi-spherical or spherical, the proximal flange occluding body is umbrella-shaped, mushroom cap-shaped, cup-shaped (shoulder 402’ is at least cup-shaped, since fig. 25A depicts shoulder 402’ as generally cup-shaped, fig. 25A of Soltesz or spherical), and a sealed occlusion state is formed between the distal flange occluding body and the proximal flange occluding body by using a coating (covering 405, which is formed by a coated solution and may cover the entire stent 46, paras. [0083]-[0084]; fig. 25A).
	Regarding claim 3, Soltesz discloses the device of claim 1. Soltesz further discloses wherein a surface of the connection portion is wholly or partially provided with a coating (covering 405 formed by a coated solution and may cover entire stent 46, therefore wholly covering channel 409, paras. [0083]-[0084]; figs. 12A and 25A); a surface of the distal flange occluding body is wholly or partially provided with a coating (covering 405 formed by a coated solution and may cover entire stent, therefore wholly covering shoulder 402, paras. [0083]-[0084]); and a surface of the proximal flange occluding body is wholly or partially provided with a coating (covering 405 formed by a coated solution and may cover entire stent, therefore wholly covering shoulder 402’, paras. [0083]-[0084]).
	Regarding claim 4, Soltesz discloses the device of claim 1. Soltesz further discloses wherein a first occluding coating is provided between the distal flange occluding body and an inner cavity of the connection portion (covering 405 formed by coated solution and may encapsulate entire stent 46 or cover at least one end of stent 46 to create seal when positioned within passageway, which one of ordinary skill would’ve understood to include at least the portion provided between shoulder 402 and an inner cavity of channel 409, paras. [0083]-[0084]; figs. 12A and 25A), and/or a second occluding coating is provided between the proximal flange occluding body and the inner cavity of the connection portion (second covering may be provided to cover opposite end of stent, such that covering 405 includes first covering 405a covering one end of stent 46 and second covering 405b covering opposite end of stent 46, which one of ordinary skill would’ve understood to cover at least the portion provided between shoulder 402’ and the inner cavity of channel 409, para. [0118]; fig. 42).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0055606 A1 to Hendricksen, disclosing a bronchial flow control device including a coating.
US 2005/0055082 A1 to Ben Muvhar, disclosing a flow reducing implant including a coating.
US 2014/0343348 A1 to Kaplan, disclosing a device for treatment of an airway including a coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIGID K BYRD/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771